                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                       GREAT FALLS MONTANA

 UNITED STATES OF AMERICA,                     Case No. CR 19-83-GF-BMM

                Plaintiff,                                ORDER

 vs.

 AUSTIN KADE GOINGS,

               Defendant.

       Upon Motion of Counsel for Austin Kade Goings, there being no objection

from the Government and good cause appearing;

       IT IS HEREBY ORDERED that Defendant, Austin Kade Goings is

authorized to be at the Browning Hospital on March 23, 2020, at 5:00 a.m., when

his wife is scheduled to be induced, until March 25, 2020, at 5:00 p.m.

       DATED this 19th day of March, 2020.




                                         1
